Title: Thomas Jefferson to Joseph Delaplaine, 11 November 1816
From: Jefferson, Thomas
To: Delaplaine, Joseph


          
            Dear Sir
            Poplar Forest near Lynchburg. Nov. 11. 16.
          
          I recieve here your favor of Oct. 26. the half volume of the Repository is probably recieved at Monticello where it will await my return. the objections to your work appear to be perfectly answered in the pamphlet you have been so kind as to inclose me. you had a right certainly to chuse your own
			 scale of biography more or less extended, and the shorter as merely an Appendix to your main object, the portraits of American characters. the objections of the Critic seem to have been to the
			 Appendix rather than to the principal work. I salute you with esteem and respect
          Th: Jefferson
        